Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 11/07/2022.
Claims 1, 4-7, 11-15 and 18-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 11/07/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101 :
Applicant argues that “The pending claims should be found to be patent-eligible under the Federal Circuit'sMcRO decision. InMcRO, the Federal Circuit evaluated the eligibility of claims directed to rules for automatically animating lip synchronization and facial expressions of 3D characters and found the claims eligible because "the incorporation of the claimed rules, not the use of the computer ...9 of 18 Application No. 16/828,796 Attorney Docket No.: 41038.331176/IP-P3494US1    Response Filed 3/28/2022Reply to Office Action of: 11/26/2021Similarly here, ranking is performed using a unified ranking engine, the item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing. A ranking engine can refer to an implementation of a ranking algorithm used to rank item listings in an item listing platform. [0019]. There are several different types of ranking techniques that can be implemented in a ranking engine to order search result items on a search result page. Id. By way of example, a search system can store different types of items with different attributes (e.g., classifications, listing-quality rankings attributes) that are used in ranking the items. A classification for items can indicate that the item is a promoted listing or an organic listing (non- sponsored listing, not-promoted items). Id Items classified as promoted listings (or sponsored listings) generally refer to items that are specifically identified to encourage presentation of the item as a search result item. Id As such, this invention and the pending claims improve on the existing technological process (page 1-2/12)”. 
Examiner disagrees.  Although the instant claims require the use of a computer, it is this incorporation of a computer, not the claimed invention, that purportedly “improves the existing technological process” by allowing the automation of further tasks.   While the claims recite using one of a few possible rules i.e. using a unified ranking engine. This does not make the claim (s) are  eligible under the decision in McRO, which also involved claims involving rules,( i.e., it’s not the fact that  applied rules itself) that made McRO statutory, however those rules are used in the claims for a specific way of improving computer technology, and those specific features “allow for the improvement realized by the invention,” such claims are patentable under 35 USC §  101.   
 using a unified search engine to rank an item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing ranked item listings is NOT an improvement in the computer technology.    
Here, claims 1-20 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (using a unified search engine to rank an item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing ranked item listings) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “the search result items include a first set of item listings that are promoted listings ranked based on user-configured ranking attributes and listing-quality ranking attributes and a second set of listings that are organic listings ranked on the listing-quality ranking attributes. The specific implementation of a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality ranking attributes and a second set of listings that are organic listings ranked based on the listing-quality ranking attributes parallels the improved way the self-referential tables by design operate in Enfsh. Accordingly, the pending claims should be found to be directed to a specific implementation of a solution to finding recommended searches in the software arts, not an abstract idea (page 4/12)”. 
Examiner disagrees. The Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
using a unified search engine to rank an item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing ranked item listings is NOT an improvement in the computer technology.    
Here, claims 1-20 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., (using a unified search engine to rank an item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing ranked item listings) is an improvements made in the underlying business method) and not in the operations of any additional elements or technology.
therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “Claims 1-20 as presented herein include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the additional computer elements do not merely provide conventional computer functions but further add meaningful limits to practicing the invention. For example, claim 1 recites "accessing search result items associated with a single ranker, the single ranker having a ranking algorithm of the unified ranking engine associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing- quality ranking attributes and a second set of listings that are organic listings ranked based on the listing-quality ranking attributes; and  ranking, using the unified ranking engine, the item listing relative to the search result items, wherein ranking the item listing comprises: generating one or more best match scores corresponding to the search results items including the item listing, wherein a best match score is a baseline score associated with quantifying quality of the search results based on the listing-quality ranking attributes; generating one or more unified ranking scores, wherein a unified ranking score is based on a best match score and a boost factor for a search result item, wherein generating the one or more unified ranking scores is based on a machine learning ranking model that optimizes unified ranking based on the listing-quality ranking attributes; and ranking the item listing in the search results items based on a unified ranking score of the item listing."  The additional elements when viewed in combination amount to significantly more than the exception by meaningfully limiting the judicial exception. As such, the claims include "significantly more" that an abstract idea itself. Applicant respectfully requests withdrawal of the rejection of all pending claims under 35 U.S.C. § 101 (page 5/12)”.
Examiner disagrees.  Here, claim 1 is rejected under 35 U.S.C 101, because the claimed invention is directed to an abstract idea without significantly more. The claim recites accessing, generating and ranking. The limitation of accessing, generating and ranking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor ,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “accessing” in the context of this claim encompasses the user manually group type of users. Similarly, the limitation of generating ang ranking based on the determined step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, generating and ranking in the context of this claim encompasses the user generate and rank some items based on determined scores.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform accessing, generating and ranking steps. The processor in both steps is recited at a high-level of generality (i.e.,as a generic processor performing a generic computer function of accessing, generating and ranking) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of using a processor to perform accessing, generating and ranking steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Furthermore. the claimed features of claim 1 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Thus, the additional element ““processor,  unified ranking engine, machine learning ranking model, single ranker”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method ((using a unified search engine to rank an item listing relative to the search result items, where an item listing is ranked based on listing-quality ranking attributes of the item listing a boosted ranking based on the boost factor of the item listing ranked item listings) is an improvements made in the underlying business method)) and not in the operations of any additional elements or technology.
	Accordingly, the claim rejection of claims 1-2 under 35 USC § 101 is maintained.
With regard to claims 1-20 rejection under 35 USC § 103 (a), Applicant arguments are considered, therefore the rejection is withdrawn.

Claim Rejections - 35 USC § 101






35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1-7 are directed to device (i.e. an apparatus); claim (s) 8-14 are directed to a computer  storage media;   claim (s) 15-20  are directed a method;.  The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites the limitations of: “  accessing a user-configured ranking attribute for an item listing; based on accessing the user-configured ranking attribute, assigning, a boost factor to the item listing, wherein the boost factor indicates a value that is used to rank the item listing relative to search result items; accessing search result items including the item listing associated with a first set of item listings, that are promoted listings, based on user-configured ranking attributes and listing-quality ranking attributes and a second set of listings that are organic listings ranked based on the listing-quality ranking attributes; and ranking, the item listing in the search result items, wherein ranking the item listing comprises: generating one or more best match scores corresponding to the search results items including the item listing, wherein a best match score is a baseline  score associated with quantifying quality of the search results based on the listing- quality ranking attributes; generating one or more unified ranking scores, wherein a unified ranking score is based on a best match score and a boost factor for a search result item, wherein generating the one or more unified ranking scores that optimizes unified ranking based on the listing-quality ranking attributes; and ranking the item listing in the search results items based on a unified ranking score of the item listing.”.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations. the claims are also directed to mental processes (concept performed in the human mind (including an observation, evaluation, judgment, opinion).   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “processor,  unified ranking engine, machine learning ranking model, single ranker” is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Same analysis is applied to claims 8 and 15.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “processor,  unified ranking engine, machine learning ranking model, single ranker”  amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 15.  Independent claim 8 does not recite additional element (s).
The dependent claims 2-7; 9-14 and 16-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claims further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 8 and 15. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shen et al, US Pub No: 20150278341 A1, teaches Data search processing
Wen, US Pub No: 2011/0179021 A1, teaches Dynamic keyword suggestion and image search re- ranking 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3681